OPINION — AG — ** HOSPITAL — BOARD OF CONTROL — RULES AND REGULATIONS ** THE BOARD OF CONTROL, IN SO FAR AS PAY PATIENTS ADMITTED TO SAID HOSPITAL ARE CONCERNED, HAS AUTHORITY, IF IT DEEMS IT NECESSARY IN ORDER COLLECT THE AMOUNTS DUE FROM SAID PATIENTS, TO AUTHORIZE THE MANAGER OF THE HOSPITAL TO RECEIVE AND ACCEPT NEGOTIABLE NOTES THEREFOR, SECURED OR UNSECURED, AND " TO ENDORSE AND SELL SUCH NOTES TO BANKS OR OTHER PURCHASERS " WITHOUT RECOURSE (BUT NOT WITH RECOURSE). WE ARE OF THE FURTHER OPINION THAT THE MONEY RECEIVED FOR SUCH A NOTE, WHETHER FROM THE SALE OR COLLECTION THEREOF, SHOULD BE DEPOSITED WITH THE COUNTY TREASURER IN THE COUNTY HOSPITAL FUND, AS ABOVE PROVIDED. (EXPENDITURES, ORDINANCE, NEGOTIABLE NOTES FOR SERVICES RENDERED) CITE: 19 O.S. 781 [19-781], 19 O.S. 790 [19-790] (FRED HANSEN)